
	

116 HR 3152 PCS: To designate the facility of the United States Postal Service located at 456 North Meridian Street in Indianapolis, Indiana, as the “Richard G. Lugar Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 248116th CONGRESS1st Session
		H. R. 3152
		IN THE SENATE OF THE UNITED STATES
		October 17, 2019Received; read twice and placed on the calendarAN ACT
		To designate the facility of the United States Postal Service located at 456 North Meridian Street
			 in Indianapolis, Indiana, as the Richard G. Lugar Post Office.
	
	
		1.Richard G. Lugar Post Office
 (a)DesignationThe facility of the United States Postal Service located at 456 North Meridian Street in Indianapolis, Indiana, shall be known and designated as the Richard G. Lugar Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Richard G. Lugar Post Office.
			Passed the House of Representatives October 16, 2019.Cheryl L. Johnson,Clerk
	October 17, 2019Received; read twice and placed on the calendar
